NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Argued November 13, 2012
                                      Decided February 5, 2013

                                                 Before

                                 RICHARD D. CUDAHY, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge            

                                 DAVID F. HAMILTON, Circuit Judge

No. 12‐1350

MEIXIAO LIU,                                              Petition for Review of an Order of the
     Petitioner,                                          Board of Immigration Appeals.

        v.                                                A089‐689‐367

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                              O R D E R

         Meixiao Liu, a 39‐year‐old Chinese national, fled to the United States after protesting
government actions to remove his family from their home. He seeks asylum on the grounds
that he expressed a political opinion when he complained to the local government about low
compensation and was beaten and detained in response. Liu petitions for review of an order
of the Board of Immigration Appeals upholding the immigration judge’s denial of his request
for asylum and withholding of removal. The Board properly denied Liu’s petition for failing
to  meet  his  burden  of  proof  under  the  standards  of  the  REAL  ID  Act,  see  8  U.S.C.
§ 1158(b)(1)(B), so we deny the petition for review.

       We  recount  Liu’s  story  based  on  his  testimony,  written  statement,  and  neighbors’
affidavits.  Liu  lived  with  his  wife  and  son  in  a  tiny  (130  square  foot),  one‐story  home  in
Shenyang,  the  capital  and  largest  city  of  Liaoning  Province  in  northeastern  China.  Their
neighborhood occupied a prime tract of real estate, and in 2007 the local government ordered
No. 12-1350                                                                                    Page 2

him and his neighbors to relocate so the homes could be torn down and replaced with larger
houses. When the government offered what Liu and his neighbors considered to be inadequate
compensation ($31.50 dollars per square foot, totaling a little under $4,100 for Liu’s house), he
complained to the “Department of Relocation” on his and other residents’ behalf, arguing that
the level of compensation was insufficient to allow them to relocate to new homes. As land
prices  in  Chinese  cities  have  risen,  forced  evictions  and  corresponding  protests  have  also
escalated, leading to sometimes‐violent government responses. See U.S. Dep’t of State, 2011
Country  Report  on  Human  Rights  Practices:  China  21,  33  (March  2012);  Andrew  Jacobs,
Harassment and Evictions Bedevil Even China’s Well‐Off, N.Y. Times, Oct. 27, 2011, at A4; Amnesty
International, Standing Their Ground: Thousands Face Violent Eviction in China 4 (October
2012). 

        Five months after the initial notice, bulldozers and government workers arrived and
began demolition without warning while Liu’s family was still living in their home. Liu’s house
was  the  first  one  destroyed,  and  the  bulldozers  razed  at  least  ten  other  homes  in  the
neighborhood. A police officer pushed Liu to the ground when he tried to reenter his house,
and he was repeatedly kicked by a group of people — among them government workers —
before being dragged away to a police vehicle. The police took Liu to a hospital, where he
received stitches for a deep gash he suffered by landing on a shard of broken glass. Liu testified
that  he  was  detained  for  three  days  and  beaten  by  guards  who  said  he  “defied  the
government.” A few days after his release, he said, he led a protest with his neighbors in front
of a local government office where they held signs demanding a place to stay—not money; after
a day and night of protest he was again detained and beaten by police, who called him “the
leader of rioters.” Over the next four months, Liu says, he was detained and beaten by police
four additional times until his family and friends raised the money to smuggle him out of
China and into the United States.

        The Board of Immigration Appeals upheld the immigration judge’s denial of asylum
and withholding of removal on two grounds. First, the Board agreed with the immigration
judge  that  Liu  failed  to  meet  his  burden  of  proof  under  the  REAL  ID  Act,  see  8  U.S.C.
§ 1158(b)(1)(B)(ii), because he did not provide affidavits from his family members or neighbors
corroborating the post‐demolition events. Second, the Board found that he also failed to show
that he expressed a political opinion or had one imputed to him by the government. Construing
Liu’s claim as suffering persecution for protesting the “unreasonable taking of his home,” the
Board ruled that there was “no evidence that the complaints the respondent filed espoused a
political opinion and that the subsequent forcible seizure of the houses was on account of these
complaints and political opinion.”

       Liu argues in his petition that the Board erred in deciding that he was not persecuted
on  account  of  a  protected  ground  —  i.e.,  his  political  opinion,  which  he  characterizes  as
opposing  the  government’s  policy  of  taking  his  home  without  providing  reasonable
compensation. Based on Chen v. Holder, 607 F.3d 511 (7th Cir. 2010), he contends that protesting
No. 12-1350                                                                                          Page 3

the government’s unreasonable taking of property is a political opinion. He also asserts that the
Board erred in requiring corroboration for each individual event instead of looking at all of the
events as a whole.

        Under  the  REAL  ID  Act,  immigration  judges  have  wide  discretion  to  ask  for
corroboration, even when they find the applicant otherwise credible, as was the case here. See
8  U.S.C.  §  1158(b)(2)(B)(ii);  Haichun  Liu  v.  Holder,  692  F.3d  848,  853–54  (7th  Cir.  2012).  The
immigration  judge  reasonably  required  Liu  to  provide  corroborative  evidence  of  a  post‐
demolition protest and of additional beatings and detentions to meet his burden of proof in
showing past political persecution. Liu has not explained how the immigration judge erred by
expecting  him  to  provide  affidavits  from  his  family  and  neighbors  that  describe  post‐
demolition events. Unless Liu can show that this evidence was not reasonably available, the
failure to produce it is “fatal to [his] claims.” Raghunathan v. Holder, 604 F.3d 371, 379 (7th Cir.
2010).  Because  Liu  was  still  in  contact  with  his  family,  affidavits  from  his  family  were
presumably available. See Krishnapillai v. Holder, 563 F.3d 606, 619 (7th Cir. 2009). And Liu
submitted statements from four of his former neighbors concerning the initial complaints and
demolition, so statements from these neighbors describing the post‐demolition protest also
appear to have been reasonably available. Id. Because Liu failed to produce this corroborative
evidence, we deny his petition for review.

        We are troubled, however, by the Board’s cramped view of political opinion. Whether
demands for compensation for seized homes have a political dimension requires an inquiry
into the broader political context and the government’s response. See Chen, 607 F.3d at 514. As
the  Second  Circuit  helpfully  explained,  opposition  to  government  policies  has  a  political
dimension  “when  it  transcends  mere  self‐protection  and  represents  a  challenge  to  the
legitimacy or authority of the ruling regime.” Zhang v. Gonzales, 426 F.3d 540, 548 (2d Cir. 2005);
compare Haichun Liu, 692 F.3d at 852–53 (explaining that organizing 16 laid‐off workers to ask
for their jobs back at a state‐run factory was an economic demand, not a political protest), with
Yu v. Holder, 693 F.3d 294, 299 (2d Cir. 2012) (remanding where petitioner organized 10 workers
to  complain  to  factory  official  about  embezzlement  of  wages  and  police  recognized  his
handwriting on an anonymous complaint letter). Because Liu’s petition falters on his failure
to provide corroboration, we do not reach the Board’s understanding of the term “political
opinion.” See Musabelliu v. Gonzales, 442 F.3d 991, 996 (7th Cir. 2006).

                                                                                    PETITION DENIED.